WARNER, Judge,
concurring specially.
I concur but reason differently as to the first issue. Appellant and appellee agreed that appellant would recover double of whatever the jury awarded up to a maximum recovery of $16,276. Appellant made a demand for judgment “in the amount of $8,138 (which is to be double pursuant to the afore-described stipulation for a total of $16,-276.00), which said amount includes costs and attorney’s fees accrued through and including the date of this demand for judgment.” Appellant characterizes this as a demand for $8,138. As I see it, it clearly demands the full amount of the stipulation or $16,276. Thus, the jury verdict of $11,734 was less than the demand, or by application of the stipulation proviso, the ultimate judgment equalled the demand, and no attorney fee was due.